DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021, has been entered.

Acknowledgments
In the reply, filed on December 17, 2021, Applicant amended claims 13, 27, 28, and 30.
In the final rejection of October 18, 2021, Examiner noted that the information disclosure statement filed July 31, 2019, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant submitted an English translation of FR 2096275. Concern is withdrawn.
Examiner noted that the information disclosure statement filed July 14, 2020, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted copies of EP 2830499 and JP 06063133. Concern is withdrawn.
Examiner objected to claims 13, 27, 28, and 30. Applicant amended claims 13, 27, 28, and 30; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 27 and 30 under 35 U.S.C. 112(b). Applicant amended claims 13 and 30. Rejection is withdrawn.
Currently, claims 13, 16, and 21-33 are under examination.

 Claim Objections
Claims 13, 27, 28, and 30 are objected to because of the following informalities:  
	In regards to claim 13, lines 6-7, “comprising including” should be changed to “including”.
	In regards to claim 13, line 9, “the substantially cylindrical force transfer elements” should be changed to “the plurality of substantially cylindrical force transfer elements”.
	In regards to claim 27, line 2, “substantial” should be changed to “substantially”.
	In regards to claim 27, line 5, “substantial” should be changed to “substantially”.
	In regards to claim 27, line 7, “substantial” should be changed to “substantially”.
	In regards to claim 28, line 11, “a central axis of an adjacent one” should be changed to “the central axis of an adjacent one”.
	In regards to claim 28, line 12, “and includes:” should be changed to “and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements includes:”.
	In regards to claim 30, line 2, “physically-distinct” should be changed to “physically distinct”.
	In regards to claim 30, line 4, “physically-distinct” should be changed to “physically distinct”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 23, line 5 recites the limitation "the offset portion".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that previously claim 13, line 12 reciting “an offset portion” provided antecedent basis; however, said term has been deleted from claim 13.
	In regards to claim 27, line 4 recites the limitation "the offset portion".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that previously claim 13, line 12 reciting “an offset portion” provided antecedent basis; however, said term has been deleted from claim 13.
	In regards to claim 27, line 10 recites “an adjacent one”. Claim 27 depends upon claim 13. Claim 13, line 8 recites “an adjacent one”. It is unclear whether the two terms refer to the same element or to different elements.	In regards to claim 28, line 15 recites “an adjacent one”. Claim 28, line 11 previously recites “an adjacent one”. It is unclear whether the two terms refer to the same element or to different elements. Claims 29-33 are rejected by virtue of being dependent upon claim 28.Examiner notes that previously claim 30, line 6 reciting “a curved face” provided antecedent basis; however, said term has been deleted from claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16, 21-24, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mernoe et al (US 2007/0073236).
	In regards to claim 13, Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), comprising:
a drug container (fluid cartridge 120) for storing a liquid drug, a first end of the drug container sealed by a plunger (plunger 121) (Figure 8)
a needle conduit (cartridge penetrator 115a) coupled to the plunger (via output end 122 and circumferential wall 124) (Figures 7-8)
a needle insertion component (cap member 115) coupled to the needle conduit (Figure 7)
a drive mechanism (spring device 154 and pushrod segments 672) coupled to the plunger (Figures 7-8)(Figures 16-17B), the drive mechanism comprising including a 

    PNG
    media_image1.png
    652
    589
    media_image1.png
    Greyscale

	In regards to claim 16, Mernoe et al teaches wherein each of the plurality of substantially cylindrical force transfer elements further comprises: a rail-engaging groove (one of two longitudinal channels 673) in a 3Appl. No. 16/140,165Docket No.: 8182.0058cylindrical body portion (cylindrical surface portion 677) configured to engage a rail disposed on a sidewall of a track of the drug delivery device (paragraph [0090]).

	In regards to claim 22, Mernoe et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 8)(Figures 16-17B).  
	In regards to claim 23, Mernoe et al teaches wherein each of the plurality of substantially cylindrical force transfer elements includes: a cylindrical body portion (cylindrical surface portion 677); and a groove (one of two longitudinal channels 673) disposed in the cylindrical body portion, wherein the groove is oriented to be parallel to the offset portion (protrusion 682) (Figure 16).  
	In regards to claim 24, Mernoe et al teaches a track (in frame portion [114]) formed in or on a bottom of the drug delivery device (Figure 12), wherein: the plurality of substantially cylindrical force transfer elements are disposed within the track (pushrod segments 672 will be translated into an incremental longitudinal motion into frame portion 114), and each of the plurality of substantially cylindrical force transfer elements includes a groove (one of two longitudinal channels 673) sized and shaped to interface with a guide rail (one of protrusions 111a, 111b) of the track (paragraph [0090]).
	In regards to claim 27, Mernoe et al teaches wherein each substantially cylindrical force transfer element of the plurality of substantial cylindrical force transfer elements further includes a cylindrical body portion (cylindrical surface portion 677) and a bottom recess portion (cavity 683) and the offset portion (protrusion 682) of each substantially cylindrical force transfer element of the plurality of substantial cylindrical force transfer elements is a bottom offset 
	In regards to claim 28, Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), comprising:
a drug container (fluid cartridge 120) for storing a liquid drug, a first end of the drug container sealed by a plunger (plunger 121) (Figure 8)
a needle conduit (cartridge penetrator 115a) coupled to the plunger (via output end 122 and circumferential wall 124) (Figures 7-8)
a needle insertion component (cap member 115) coupled to the needle conduit (Figure 7)
a drive mechanism (spring device 154 and pushrod segments 672) coupled to the plunger (Figures 7-8)(Figures 16-17B), the drive mechanism including a drive spring (spring device 154) and a plurality of substantially cylindrical force transfer elements (pushrod segments 672), wherein the plurality of substantially cylindrical force transfer elements are physically distinct from one another (Figure 16) and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements having a central axis (lateral axis, labeled in Figure 16 above, extending through the middle of each of pushrod segments 672) that is offset (Figure 16) and parallel to a central axis of an adjacent one of the substantially cylindrical force transfer 
a cylindrical body portion (cylindrical surface portion 677), an offset portion (protrusion 682) and a recess portion (cavity 683), wherein the offset portion extends beyond the cylindrical body portion and is configured to directly and slidingly engage a corresponding recess portion of an adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 16)(paragraph [0089])
	In regards to claim 29, Mernoe et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 8)(Figures 16-17B).  
	In regards to claim 30, Mernoe et al teaches wherein each physically-distinct, substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a top base (of protrusion 682), and each physically-distinct, substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements further includes: a groove (one of two longitudinal channels 673) disposed in the curved face (of cylindrical surface portion 677) of the cylindrical body portion, wherein the groove is oriented to be parallel to the top base of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 16).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe et al (US 2007/0073236), as applied to claims 24 and 31 above, and further in view of Mernoe (US 8,905,995).
	In regards to claim 25, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the track further comprises: a curved portion. Mernoe (US 8,905,995) teaches a drug delivery device (Figures 1-5, dispensing device for medicine 1) wherein a track comprises a straight portion (in housing 2) and a curved portion (in housing 2), and a guide rail (rail 6) is disposed in the straight portion (Figures 1 and 3). It would have been obvious to a person having ordinary skill in the art 
	In regards to claim 26, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the track further comprises: a curved portion, and the guide rail is disposed in the curved portion. Mernoe (US 8,905,995) teaches a drug delivery device (Figures 1-5, dispensing device for medicine 1) wherein a track comprises a straight portion (in housing 2) and a curved portion (in housing 2), and a guide rail (rail 6) is disposed in the straight portion and the curved portion (Figures 1 and 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track, of the device of Mernoe et al (US 2007/0073236), with a curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rail, of the modified device of Mernoe et al (US 2007/0073236) and Mernoe (US 8,905,995), to be disposed in the curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1)(column 3, lines 3-5).
	In regards to claim 32, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the 
	In regards to claim 33, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the track further comprises: a curved portion, and the guide rail is disposed in the curved portion. Mernoe (US 8,905,995) teaches a drug delivery device (Figures 1-5, dispensing device for medicine 1) wherein a track comprises a straight portion (in housing 2) and a curved portion (in housing 2), and a guide rail (rail 6) is disposed in the straight portion and the curved portion (Figures 1 and 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track, of the device of Mernoe et al (US 2007/0073236), with a curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rail, of the modified device of Mernoe et al (US 2007/0073236) and Mernoe (US 8,905,995), to be disposed in the curved portion, as .

Response to Arguments
Applicant's arguments filed December 17, 2021, have been fully considered but they are not persuasive:
	In regards to claims 13 and 28, Applicant argued: Independent claims 13 and 28 recite, in part, "each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a central axis that is offset and parallel to the central axis of an adjacent one of the substantially cylindrical force transfer elements." See, for example, Applicant's FIG. 18 below. In contrast to the amended language of the independent claims, the pushrods of Mernoe '236 are arranged in the infusion device such that the major axis of the cylindrical pushrods is either co-axial with one another or at an angle with respect to each other (See, for example, Mernoe '236's FIGs. 7 and 8 and paragraphs [0086] and [0087]) (Remarks, page 8). Examiner disagrees. The claims do not recite “the major axis”, as argued by Applicant. Instead the claims recite “a central axis” which is understood as an axis extending through the middle of an element. Thus, in Mernoe et al, the lateral axis extending through the middle of each of the plurality of substantially cylindrical force transfer elements 672 is understood as “a central axis” (labeled in Figure 16 above): The central axis (labeled in Figure 16 above) of the left pushrod segment is offset from the central axis (labeled in Figure 16 above) of the right pushrod segment (Figure 16), and the central axes of adjacent pushrod segments 672 (labeled in Figure 16 above) would be parallel when protrusion 682 and hinge protrusion 692 on left 
	In regards to claims 13 and 28, Applicant argued: Moreover, as discussed during the Examiner Interview, the pushrod segments of Mernoe '236 are connected together inside the infusion pump of Mernoe '236. This too is in contrast to the physically distinct substantially cylindrical force transfer elements as described at paragraph [0088] of Applicant's published application and shown below in Applicant's FIG. 18 (Remarks, page 8). Examiner disagrees. First, the claims do not require “physically distinct” to mean that the substantially cylindrical force transfer elements are not connected together inside the device, as understood to be argued by Applicant. Examiner notes that Applicant’s Figure 18 shows the substantially cylindrical force transfer elements 1820, which are understood to be physically distinct, connected together inside the device by protrusions 1820b and grooves 1820c. Examiner maintains that the plurality of substantially cylindrical force transfer elements 672 of Mernoe et al are physically distinct from one another (Figure 16), as the hinge portions 690 have not yet been assembled to interconnect the pushrod segments 672 via a hinge protrusion 692 on one segment 672 connectable with a receiver cavity 696 on an adjacent segment 672 (paragraph [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEFALI D PATEL/Primary Examiner, Art Unit 3783